Action to recover from defendant, a foreign fraternal benefit corporation, the sum of $1,000 upon a so-called reserve benefit plan certificate issued by defendant upon the life of plaintiff’s wife. Plaintiff appeals from an order denying his motion to strike out the last separate defense in defendant’s answer on the ground that it is insufficient in law on the face thereof. Order of the City Court of Yonkers affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur,